UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of February 3, 2011, was 27,329,484. Table of Contents LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2010 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets (unaudited) at December 31, 2010 and March 31, 2010 1 Consolidated Statements of Operations and Deficit (unaudited) for the Three and Nine Months Ended December 31, 2010 and 2009 2 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Nine Months Ended December 31, 2010 and 2009 3 Consolidated Statements of Cash Flows (unaudited) for the Three and Nine Months Ended December 31, 2010 and 2009 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 6. Exhibits 28 SIGNATURE PAGE 29 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED BALANCE SHEETS (In U.S. Dollars, except as noted below) (Unaudited) December 31, 2010 March 31, 2010 ASSETS Current Assets Cash and cash equivalents (Note 6) $ $ Funds held for merchants (Note 6) Restricted cash Accounts receivable, less allowances of $31,339 and $31,463, respectively Corporate taxes receivable Prepaid expenses Current portion of future income tax assets Total current assets Property and equipment, net Patents, net Restricted cash Future income tax assets Other assets Goodwill Other intangible assets, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable - Funds due to merchants (Note 6) Current portion of obligations under capital lease Current portion of deferred revenue Total current liabilities Obligations under capital lease Deferred revenue TOTAL LIABILITIES Commitments and Contingencies (Note 9) SHAREHOLDERS' EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 27,293,984 and 27,241,408 issued and outstanding, respectively Contributed surplus Deficit ) ) Accumulated other comprehensive income Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. -1- Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars, except share data) (Unaudited) Three Months Ended December 31 Nine months Ended December 31 REVENUE $ COST OF REVENUE (includes stock-based compensation (“s.b.c.”) expense of $18,773 for three months ended December 31, 2010 (2009 - $37,464) and $101,460 for nine months ended December 31, 2010 (2009 - $111,579)) GROSS PROFIT (excludes amortization and depreciation expense) OPERATING EXPENSES General and administrative (includes s.b.c. expense of $211,254 for three months ended December 31, 2010 (2009 - $243,028) and $691,751 for nine months ended December 31, 2010 (2009- $781,386)) Sales and marketing (includes s.b.c. expense of $16,779 for three months ended December 31, 2010 (2009 - $765) and $32,589 for nine months ended December 31, 2010 (2009 - $2,277)) Product development and enhancement (includes s.b.c. expense of $14,891 for three months ended December 31, 2010 (2009 - $12,233) and $46,165 for nine months ended December 31, 2010 (2009 - $36,434)) Amortization of property and equipment Amortization of intangible assets Gain on sale of assets - - - ) INCOME BEFORE OTHER INCOME (EXPENSES) AND INCOME TAXES Foreign exchange (loss) gain ) ) Other expenses ) - ) ) Interest income Interest expense - ) - ) INCOME BEFORE INCOME TAXES Income tax expense (recovery) (Note 8) Current ) ) Future NET INCOME (LOSS) ) DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGS (LOSS)PER SHARE, basic $ $ ) $ $
